Citation Nr: 1618280	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  13-32 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory infection.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for left heel spurs.

4.  Entitlement to service connection for right heel spurs.

5.  Entitlement to service connection for bilateral pes cavus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to August 2012.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In February 2016, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.

At the Board hearing, the Veteran submitted additional evidence and a written waiver of initial RO review of that evidence.  Also at the hearing, the Veteran testified that he would waive initial RO review of other evidence added that may include additional treatment records and examination reports.  The Board notes that additional treatment records and two VA examination reports have been added to the claims file after the most recent Supplemental Statement of the Case.  Given the Veteran's waiver of initial RO review of the evidence, the Veteran is not prejudiced by a decision on the merits at this time.

The Veteran's appeal originally included a claim for service connection for plantar fasciitis; however, that claim was granted in an August 2013 rating decision. Consequently, that issue is no longer on appeal to the Board.




FINDINGS OF FACT

1.  At the February 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran informed the undersigned that he wished to withdraw his appeal with respect to his claims seeking service connection for a respiratory infection and sinusitis; there is no question of fact or law remaining before the Board on those matters.

2.  It is not shown that the Veteran has (or during the pendency of this claim has had) left heel spurs.

3.  It is not shown that the Veteran has (or during the pendency of this claim has had) right heel spurs.

4.  It is not shown that the Veteran has (or during the pendency of this claim has had) bilateral pes cavus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issues of service connection for a respiratory infection and sinusitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  Service connection for left heel spurs is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  Service connection for right heel spurs is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  Service connection for bilateral pes cavus is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122 (2000).

Withdrawn Claims

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.

On the record during the February 2016 Board hearing, the Veteran testified that he desired to withdraw his appeal seeking service connection for a respiratory infection and sinusitis.  The Board finds that this withdrawal was reasoned and knowing as he testified that he had discussed the matter with his representative.  Further, he testified that he was aware of his right to refile the claims at any time in the future and that benefits awarded based on any future refiling would likely not have an effective date any earlier than the time of the future refiling.  Hence, there remains no allegation of error in fact or law for appellate consideration with respect to these matters, and the Board has no further jurisdiction to consider an appeal in those matters.  Accordingly, the appeal with respect to the issues of service connection for a respiratory infection and sinusitis must be dismissed.


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirements have been met.  A May 2012 letter notified the Veteran of the information needed to substantiate and complete his claim of service connection, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The letter also provided notice as to how VA assigns disability ratings and effective dates.  The appeal was most recently readjudicated in an August 2013 statement of the case.

Regarding the duty to assist, the Veteran's service treatment records (STRs), and relevant post-service treatment records have been secured.  The Veteran has not identified any additional records that could be used to support his claim.  A VA contracted examination was performed in connection with his claim of service connection in May 2012.  The Board finds the examination report and opinion is adequate for adjudication purposes.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in November 2015, the undersigned identified the issues on appeal and focused on the elements necessary to substantiate the claims and evidence that could assist the Veteran in substantiating the claims.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.


Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the absence of a current diagnosed disability, service connection cannot be granted for such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that the Veteran has multiple problems with his feet.  In fact, he is service connected for right and left foot hallux valgus and bilateral plantar fasciitis.  As will be discussed below, there is no medical evidence that the Veteran has a current diagnosis for left or right heel spurs or pes cavus.  

Prior to discharge, the Veteran complained of knee and feet problems in October 2011.  There are treatment reports dated from October 2011 through December 2011.  These notes indicate that bilateral plantar fasciitis and pes cavus were assessed.  At the initial visit, the Veteran reported 5 years of knee and foot pain.  He was noted to have been provided custom functional foot orthotics a few years before.  The pain was described as being in the proximal plantar fascia and plantar forefoot bilaterally.  Diagnostic testing showed the following: "No fracture or dislocation.  Bony mineralization and joint spaced are within normal limits.  There is left calcaneal enthesopathy of both the Achilles and plantar fascial insertion sites.  There is very small right calcaneal enthesopathy of the Achilles insertion site.  The left calcaneal pitch is 20 degrees and the right is 22 degrees."  Flexible anterior cavus foot deformity was noted.  Plantar fasciitis was also noted in the assessment.  The Veteran was treated with orthotics and night splints.

Following this treatment period, the STRs include a report of medical examination dated in March 2012.  While the report notes that clinical evaluation of the feet resulted in normal results, several feet conditions are listed in the section on "summary of defects and diagnoses," including bilateral plantar fasciitis and bilateral heel spurs.  Also, moderate pes cavus is noted in the report.  It is not clear whether these were documenting past conditions or current diagnoses.  The report provides no other evidence or opinion on treatment of the Veteran's feet.

Despite the listing of heel spurs and pes cavus in the March 2012 report and the noted inclusion of pes cavus, among other issues, beginning in October 2011, the medical evidence generated since the Veteran filed his claim fails to show diagnoses of heel spurs or pes cavus.  The Veteran underwent a VA contracted examination in May 2012 a month prior to his separation from service.  The Veteran reported being diagnosed with pes cavus, heel spurs and plantar fasciitis.  Upon physical examination and X-ray testing, no heel spurs or pes cavus were shown.  While other feet conditions were found and diagnosed, the examiner reported that there was no pathology to render a diagnosis for pes cavus or heel spurs.

Since that examination, there have been two other examinations of the feet based on in-person examinations of the Veteran.  The first was completed in January 2015 by a contracted VA examiner and the second was completed in November 2015 by a family practitioner.  In both reports, hallux valgus and plantar fasciitis were diagnosed.  However, heel spurs and pes cavus were not diagnosed in those reports.  It is clear from the medical evidence that the Veteran has bilateral feet problems and he has been service connected for several issues.  However, there is no basis to service-connect additional disabilities of the feet that have not been found on three consecutive examinations.

The Board also reviewed post-service treatment records.  There are no medical records that document diagnosis or treatment of heel spurs or pes cavus since the Veteran left service.  The Veteran testified about diagnoses that occurred in service.  For instance, he reported that X-rays from 2011 showed heel spurs and pes cavus.  Those records and findings, which were included in the STRs, were discussed above.

The Board has considered the Veteran's assertions that he has heel spurs and pes cavus.  However, the etiology of the Veteran's feet conditions is a medical question that requires medical expertise.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson, and does not profess to have any medical expertise.  As noted above, there is no medical evidence indicating that the Veteran has carried a diagnosis of pes cavus and/or heel spurs at any time during the appeal.

In the absence of a current diagnosed disability, service connection cannot be granted for such disability.  See Brammer, 3 Vet. App. 225.  Accordingly, service connection is not warranted.  



ORDER

The appeal seeking service connection for a respiratory infection is dismissed.

The appeal seeking service connection for sinusitis is dismissed.

Service connection for left heel spurs is denied.

Service connection for right heel spurs is denied.

Service connection for bilateral pes cavus is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


